Citation Nr: 0728894	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-34 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service connected hysterectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
December 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for depression.  

In a December 2004 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  In a May 2007 statement the veteran 
indicated that she would not attend her hearing.  Thus, the 
hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e) 
(2006).  


FINDING OF FACT

The weight of the competent medical evidence is against a 
finding that the veteran's depression is etiologically 
related to service, or was proximately caused or aggravated 
by the service connected hysterectomy.  


CONCLUSION OF LAW

Depression was not incurred in or aggravated by service and 
was not the result of or aggravated by the service connected 
hysterectomy.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2006); 71 Fed. Reg. 52, 744-7 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(a)).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A June 2003 VCAA letter advised the veteran of the 
information and evidence required to establish service 
connection for depression as secondary to her service 
connected hysterectomy.  A June 2004 VCAA letter provided 
notice of the information and evidence required to establish 
service connection for depression both on direct and 
secondary bases.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

With respect to the fourth element, the December 2004 VCAA 
letter stated, "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
veteran was thus adequately advised of the fourth element of 
the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial decision in this case.  However, 
the timing deficiency was remedied by issuance of VCAA notice 
followed by readjudication of the claim in the supplemental 
statements of the case (SSOCs) issued in January, June, and 
October 2005 and March 2006.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
An August 2006 letter provided notice regarding disability 
ratings and effective dates.  This letter had a timing 
deficiency which was not remedied by readjudication of the 
claim.  Nevertheless, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
As the Board concludes below that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded a VA examination in 
June 2004 to evaluate her claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen at 448.  

The provisions of 38 C.F.R. § 3.310(a) were recently amended 
to conform to the Allen decision.  71 Fed. Reg. 52, 744-7.  
The amendments have no bearing on this case, because there is 
no claim or evidence that a service-connected disability 
aggravated the claimed condition.  Instead, the veteran 
contends that the service connected hysterectomy caused the 
claimed depression.  Further the amendment merely codified an 
interpretation of the regulation as it existed when the 
veteran made her claim.

VA treatment records from November 2004 to March 2006 include 
diagnoses of depression.  Thus, the first criteria of a 
successful service connection claim is satisfied.  

Service medical records reveal that the veteran presented in 
October 1979 with concerns about hair loss.  The assessment 
was anxiety.  In May 1980 the veteran presented with 
complaints of dizziness and nausea after taking a 
questionable quantity of Donnatal.  The diagnosis was 
suicidal gesture.  In her report of medical history at the 
October 1980 separation examination the veteran reported 
nervous trouble and the physician noted the May 1980 suicide 
gesture, which was attributed to "family" problems.  The 
service medical records, however, do not include any 
diagnoses of depression, and the October 1980 separation 
examination included a normal psychiatric evaluation.  

Despite the absence of medical evidence of a diagnosis of 
depression in service, service connection may be granted for 
any disease initially diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

At an October 2002 hearing before a Veterans Law Judge 
regarding claims for service connection for sinusitis, 
arthritis of the knees, hypertension, and an increased 
evaluation for her hysterectomy, the veteran testified that 
she had to deal with depression following her hysterectomy 
because of weight gain and changes occurring in her body.

Records of treatment from Cape Fear Valley Medical Center 
reveal that the veteran presented at the Emergency Room in 
August 1987 with complaints of depression after taking an 
overdose of 25 unknown pills following an argument with her 
husband.  She denied any prior treatment for psychiatric 
disturbance.  She was referred for psychological evaluation.  
Test data was supportive for a diagnosis of bipolar affective 
disorder, excited type, with histrionic and passive-
aggressive personality traits.  The psychologist noted that 
the veteran was experiencing considerable frustration in her 
relationship with her husband, who she perceived as being 
inattentive and distant.  These treatment records do not 
attribute the veteran's attempted overdose to her 
hysterectomy.  

In a statement received in July 2003 the veteran's brother 
reported that he noticed a change in her behavior after 
separation from service, in that she was upset a lot, stayed 
in bed, and complained about headaches.  Also in July 2003 
the veteran's husband submitted a statement in which he 
reported that the veteran became depressed after her 
hysterectomy.  He reported that she took an overdose of pills 
while at Fort Belvoir and that she took more pills and was 
admitted to the hospital in the mid-1980s.  

VA treatment records from November 2002 to April 2003 reflect 
that the veteran presented in November 2002 requesting a 
mental health clinic consult for depression.  She stated that 
she believed she became depressed after her in-service 
hysterectomy in 1979, and reported that she had taken pills 
as a suicide attempt twice.  

At VA examination in June 2004 the veteran reported that her 
difficulties began in 1980.  She described sleeping a lot, 
weight gain, increased appetite, and headaches.  She reported 
taking an overdose at Fort Belvoir because she was upset 
about "changes in her body" but she denied any psychiatric 
follow-up.  She reported taking another overdose in 1987.  
The veteran reported a history of being moody, but stated 
that her present mood was fairly stable.  

On mental status examination the veteran was alert, 
cooperative, and very friendly.  There were no loose 
associations, flight of ideas, bizarre motor movements, or 
tics.  Mood was calm and pleasant with appropriate affect.  
She denied nighthmares, flashbacks, intrusive thoughts, 
suicidal or homicidal ideation or intent and there was no 
impairment of thought processes or communication.  Memory 
appeared to be good and insight, judgment, and intellectual 
capacity appeared adequate.  

The Axis I diagnosis was adjustment disorder with mixed 
emotional features, chronic.  The examiner opined that the 
veteran's adjustment disorder with mixed emotional features 
was secondary to her physical problems, mainly her chronic 
pain from arthritis in her back and knee, and was not related 
to any surgeries she had during active duty.  

The veteran underwent private psychiatric examination by Dr. 
Lindgren in November 2004.  He reviewed "summary paperwork" 
from VA and wrote that this paperwork showed the veteran had 
a "suicide gesture" in May 1980 and that she reported 
definite mood symptoms following her 1979 surgery.  He noted 
that her recent major depressive symptoms included depressed 
mood, anhedonia, sleep problems, decreased energy, decreased 
concentration, thoughts of death or suicide, and crying 
spells.  He opined that she met the criteria for major 
depression.  The Axis I diagnosis was major depression, 
recurrent, severe.  On Axis IV, Dr. Lindgren listed the 
psychosocial and environmental problems as stressors 
experienced while serving in the military, including 
surgeries.  He opined that, "because of this service-
connected major depression" the veteran was severely 
compromised in her ability to sustain social and work 
relationships.  

Records of VA treatment from March 2004 to March 2006 include 
diagnoses of and treatment for depression.  In March 2004 the 
veteran presented with complaints of back pain and weight 
gain. She thought she was depressed because she slept and ate 
all the time, and stated that she thought she would feel 
better if her pain was better.  In November 2004, the day 
following examination by Dr. Lindgren, the veteran presented 
to her primary care physician with the private psychiatric 
examination report.  The VA physician noted that the 
veteran's father had passed away earlier that month and she 
was depressed and crying.  The assessment was mourning and 
depression.  

In February 2005 the veteran presented with complaints of 
depression which was getting worse since her father died.  In 
supportive counseling in March 2005 she described ongoing 
psychosocial stressors that led to her seeking mental health 
assistance, including the loss of her father, past issues 
regarding medical problems including hysterectomy, ongoing 
physical problems, and poor self-esteem.  

At treatment for depression in October 2005 the social worker 
noted that the veteran was morbidly obese and trying 
desperately to lose weight, and she admitted that at least 
some of her problems with depression and low self-esteem were 
due to her frustration over her size.  


Analysis

The first element of service connection is satisfied by Dr. 
Lindgren's diagnosis of major depression and by the VA 
outpatient treatment records showing current findings of 
depression.

The element of an in-service disease or injury is satisfied 
by the fact that the veteran underwent a hysterectomy in 
service, and is service connected for its residuals.

The June 2004 VA examination and November 2004 report from 
Dr. Lindgren provide conflicting opinions regarding the 
relationship between the veteran's current psychiatric 
condition and a disease or injury in service, including her 
service connected hysterectomy.  The Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).

The Board may favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  In assessing medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

While both the VA examiner and Dr. Lindgren examined the 
veteran, Dr. Lindgren reviewed only "summary paperwork from 
Department of Veterans Affairs, Winston-Salem Regional Office 
dated 8/9/04."  This "summary paperwork" is a reference to 
the August 2004 statement of the case (SOC).  In contrast, 
the VA examiner's opinion was provided following review of 
the entire claims file.  

In addition, Dr. Lindgren did not explicitly opine that 
current major depression is related to the service connected 
hysterectomy, rather, he listed stressors experienced in the 
military, including surgeries, on Axis IV of his diagnosis, 
and, in describing the impact of depression on her work and 
social relationships, referred to the condition as "service-
connected major depression."  Thus, while Dr. Lindgren's 
examination report implies a relationship between major 
depression and the service connected hysterectomy, the VA 
examiner specifically and explicitly opined that the 
veteran's psychiatric diagnosis was not related to any 
surgeries she had while on active duty.  

Further, while Dr. Lindgren did not provide a rationale for 
the implied nexus, the VA examiner did provide such a 
rationale by attributing the psychiatric diagnosis to other 
causes, namely, her physical problems, mainly chronic pain 
from arthritis in her back and knees.  

While Dr. Lindgren implied a nexus between the current 
psychiatric disability and service, the record shows that 
when initially seen after service in 1987, the veteran 
reported no prior history of emotional difficulties or prior 
treatment.  This history is consistent with the record, which 
shows not psychiatric treatment or complaints between 
discharge from service in 1980 and the treatment in 1987.  
Dr. Lindgren did not consider this history.

Because the VA examiner reviewed the claims file, and 
provided a thorough and detailed explanation of his opinion, 
including attributing the veteran's psychiatric diagnosis to 
causes other than the service connected hysterectomy, the 
Board finds this opinion to be of more probative weight than 
the November 2004 examination by Dr. Lindgren, and no nexus 
is established between depression and the service connected 
hysterectomy.  This conclusion is further bolstered by the 
recent VA treatment records, which discuss the veteran's loss 
of her father and obesity in conjunction with treatment for 
current depression.  

The Board acknowledges that in March 2005 the veteran listed 
her hysterectomy as a stressor which led to her seeking 
mental health treatment, however this treatment report does 
not include any medical opinion regarding a relationship 
between the history of hysterectomy and current depression.  
A recorded history provided by the veteran, unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).   

While the veteran and her husband have made the claim of a 
nexus between depression and the service connected 
hysterectomy, as laypersons they are not competent to express 
an opinion as to medical causation, as neither has claimed, 
nor shown, that he or she is a medical expert, capable of 
rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





ORDER

Entitlement to service connection for depression, to include 
as secondary to service connected hysterectomy, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


